Citation Nr: 0948171	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-22 983	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her clergyperson/counselor

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968, including service in the Republic of Vietnam from 
November 1966 to October 1967.  He died in March 1991.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied entitlement to service 
connection for the Veteran's cause of death.

During the course of the appeal, the appellant relocated to 
Florida and the claims file was transferred to the custody of 
the RO in St. Petersburg, Florida, which is now the agency of 
original jurisdiction.

In November 2009, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge in Washington, DC.  
A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that the Veteran's PTSD, which the 
evidence shows was a disability the Veteran had during his 
lifetime that was incurred due to his service in the Republic 
of Vietnam, was a contributory cause of his death from heart 
disease.

Service personnel records detail that the Veteran was 
stationed in Vietnam during active duty from November 1966 to 
October 1967, that his military occupational specialty (MOS) 
was Combat Engineer, and that he participated in the Vietnam 
Counter-Offensive Phase II campaign.  In addition, competent 
sworn testimony offered by the Veteran's counselor, who 
testified at the hearing, reflects that the Veteran had PTSD 
during his lifetime related to his in-service Vietnam 
experiences.

The Veteran's certificate of death reflects he died in March 
1991 and that the immediate cause of death was 
arteriosclerotic cardiovascular disease.  

In written statements of record as well as during the 
November 2009 hearing, the appellant indicated that the 
Veteran was socially active prior to service.  She reported 
that his demeanor changed after service and that he became 
insecure, withdrawn, sullen, and easily agitated.  She also 
testified that the Veteran had been diagnosed with 
hypertension shortly after service and was not always 
compliant with his cardiovascular medications. 

In a September 2007 statement and during the November 2009 
hearing, Reverend [redacted], the Veteran's former pastor, 
reported that he has a Master's degree in counseling 
psychology and pastoral theology.  It was noted that he 
counseled the Veteran and the appellant beginning in 1990 
until the Veteran's death in 1991.  The Reverend discussed 
many of the Veteran's reported symptoms, including 
significant moodiness, depression, chronic anxiety, high 
blood pressure, insomnia, night sweats, nightmares, 
exaggerated startle response, depression, guilt, and social 
isolation.  Based on his training and personal treatment of 
the Veteran, he diagnosed him as having PTSD due to service.

The appellant's opinion that the Veteran's death is related 
to his PTSD is competent medical evidence.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In light of the 
cumulative record discussed above, the Board finds that a 
medical opinion is needed to determine the etiology of the 
Veteran's cause of death and whether it was incurred in or 
aggravated by active service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As such, this matter must be remanded for 
further development.

Finally, the death certificate indicated that an autopsy of 
the Veteran was conducted and that the probable manner of his 
death was natural.  The record does not show that the RO 
attempted to obtain the autopsy report or the private records 
from the Veteran's final ER/outpatient treatment at HCA Oak 
Hill Hospital in March 1991.  Consequently, records from 
these providers should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any outstanding 
private records from the Veteran's final 
ER/outpatient treatment at HCA Oak Hill 
Hospital in March 1991.  In addition, the 
RO should obtain the autopsy report 
related to the Veteran's death in March 
1991 that was referenced in his 
Certificate of Death of record.  After the 
appellant has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
appellant, a notation to that effect 
should be included in the file.  The 
appellant is to be notified of 
unsuccessful efforts in this regard, in 
order to allow her an opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, the Veteran's claims file 
should be reviewed by an appropriate VA 
examiner to determine whether it is at 
least as likely as not that the Veteran's 
death is related to his PTSD, which the 
evidence shows is a disability of service 
origin.  The examiner should also opine as 
to whether it is at least as likely as not 
that the Veteran's hypertension developed 
during service or within one year of his 
discharge.  In offering these opinions, 
the examiner must acknowledge and discuss 
the Veteran's lay testimony regarding the 
onset and etiology of his PTSD and 
hypertension.  Thereafter, the examiner 
must opine as to whether it is at least as 
likely as not that the Veteran's death is 
related to or had its onset in service, to 
include due to his PTSD.  In doing so, the 
examiner must comment as to whether the 
Veteran's PTSD contributed substantially 
or materially to cause or hasten his death 
or was of such a nature as to aggravate 
the his heart disease.  

The claims folder and a copy of this 
REMAND must be made available to the 
physician for review of the case.  The 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  The physician should 
also comment on the September 2007 
statement from the Veteran's Reverend as 
well as the credible lay evidence 
submitted by the appellant in multiple 
written statements and in the November 
2009 hearing transcript that are included 
in the record.

3.  Then readjudicate the appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of the 
case in May 2008.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

